IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1538-09



DAVID GLEN OWENS, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
 FROM THE FOURTEENTH COURT OF APPEALS
GALVESTON COUNTY



           Per Curiam.  Keasler and Hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in this Court within thirty days after the date of this order.
Filed: May 26, 2010
Do Not Publish